* Affirmed. Serafin v. State, 63 Conn. App. 214, 772 A.2d 781
(2001).
The plaintiff, Genevieve Serafin, a former state employee, has brought this action to vacate the arbitration award that upheld her termination. She alleges two of the four grounds for vacation provided for in General Statutes § 52-418; viz., that "the award has been procured by corruption, fraud or undue means"; General Statutes § 52-418 (1); and that "there has been evident partiality . . . on the part of [the] arbitrator. . . ." General Statutes § 52-418 (2). The defendant, the state of Connecticut, department of mental health and addiction services, has filed a motion to dismiss, claiming that the application was untimely filed, and a motion to confirm the arbitrator's award.
When the parties were last in court, on February 14, 2000, it was agreed that I would review the file and that, if I concluded that an evidentiary hearing was called for, I would consider the plaintiff's request that no such hearing be scheduled before May because of serious medical problems she has been experiencing.
I have reviewed the file and conclude that, although an evidentiary hearing may be required in some cases to resolve claims of "corruption" or impartiality, no such hearing is required or should be permitted in this case.1
In the file, there is an offer of proof filed by the plaintiff on April 21, 1998. It is clear from that offer that the plaintiff's claim is that the arbitrator was so wrong in his findings and conclusions that the court *Page 59 
would have to conclude that he was not impartial.2 There is no offer of proof of any facts that would call into question the impartiality of the arbitrator, let alone the presence of "corruption, fraud or undue means," other than the arbitrator's decision, itself.
Thus, it is clear that this application is simply an attempt to obtain a reconsideration of the issues raised before the arbitrator. This the court is explicitly forbidden to do. "Courts are in uniform agreement that mistakes by arbitrators sufficient to constitute a cause for vacating their award are not established by a mere showing that the complaining party, or even the court, would have decided the matter differently. . . . In a review of a claim that an award should be set aside on the ground of partiality, no inquiry can be made into the arbitrators' determination on the merits." (Citation omitted.) VonLangendorff v. Riordan, 147 Conn. 524, 528, 163 A.2d 100 (1960).
This command to the court is a necessary correlate of the Supreme Court's well established postulates concerning arbitration awards. "It is the established policy of this court to regard arbitration awards with liberality. That is, every reasonable presumption will be made in favor of the arbitrators' acts. The burden rests on the party attacking the award to produce sufficient evidence to invalidate it. Milford EmployeesAssn. v. Milford, 179 Conn. 678, 683, 427 A.2d 859 (1980). Absent a showing of `perverse misconstruction or positive misconduct' or a provision in the agreement authorizing it, the determination of the arbitrator is not subject to judicial inquiry. Danbury Rubber Co. v.United Rubber Workers, 20 Conn. Sup. 300, 308, 134 A.2d 356 (1957), *Page 60 
aff'd, 145 Conn. 53, 138 A.2d 783 (1958). This court has summarily rejected attempts to overturn arbitration awards on grounds of partiality in cases, like the present one, which lacked sufficient evidentiary support. Von Langendorff v. Riordan, [supra, 147 Conn. 524]."Schwarzschild v. Martin, 191 Conn. 316, 327, 464 A.2d 774 (1983).
Although the Schwarzschild case supports the plaintiff's claim that evidence may be admitted to establish partiality, it is not permitted where the partiality alleged is simply that the arbitrator's decision was wrong.
Accordingly, I find that the plaintiff's allegations, as amplified in her offer of proof, do not entitle her to an evidentiary hearing. Having reviewed the record, I see no reason to vacate the arbitrator's award.3
The application to vacate the award is denied. The state's motion to confirm the award is granted.
1 Because I conclude that, even if the plaintiff's application was timely filed, she is not entitled to an evidentiary hearing, it is not necessary for me to resolve the timeliness issue raised by the state's motion to dismiss.
2 "[The] [p]laintiff will offer testimony of [the plaintiff] that the decision of the Arbitrator exceeded the bounds of arbitration, and could not, in good reason, have been reached by the Arbitrator. [The plaintiff] will offer extensi[ve] testimony and documents to demonstrate that the Arbitrator was so far off that he could not, in good faith reach his conclusion."
3 In a fifty-three page decision and award, the arbitrator gave full and fair consideration to all of the plaintiff's claims, after hearing two days of evidence and argument.